Opinion oe the Court by
Judge Hardin:
The facts alleged in the defendant’s answer as .a counter claim, and fraud, were, we think, at least sufficient to constitute a cause of action for the injury sustained by the defendant by the plaintiff’s failure to comply with his agreement, which has caused the defendant'to remove his tenants from the house preparatory to giving possession to the plaintiff.
The facts of the ease thus presented were tried by the court, and the Judge seems to have estimated the damages sustained by the probable loss of rents, and set it off against $90 of the plaintiff’s demand. And in this we do not perceive any error for which this court should disturb the judgment.
Wherefore the judgment is affirmed.